Case 4:18-cv-00442-ALM-CMC Document 89 Filed 01/30/20 Page 1 of 1 PageID #: 3209



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


        ED BUTOWSKY, in his Individual               )
        And Professional Capacities                  )
                                                     )
               Plaintiff,                            )
                                                     )
        v.                                           )       Case No. 4:18-cv-442-ALM-CMC
                                                     )
                                                     )
        DAVID FOLKENFLIK et al                       )
                                                     )
               Defendants.                           )
                                                     )


                                               ORDER
    .          On this day, the Court considered Plaintiff, Ed Butowsky’s, unopposed motion to

        extend the deadlines for Plaintiff to file his response to Defendants’ motion to compel

        [ECF No. 87] and for Defendants to file their reply to Plaintiff’s opposition (Dkt. No. 88).

               Upon review of the matter and after due consideration of the unopposed motion,

        and the arguments set forth therein, the Court GRANTS Plaintiff’s motion.

        Plaintiff shall file his response to Defendants’ motion to compel on or before February

        3, 2020. Defendants shall file their reply to Plaintiff’s opposition on or before February

        18, 2020.

               SIGNED this 30th day of January, 2020.




                                                            ____________________________________
                                                            CAROLINE M. CRAVEN
                                                            UNITED STATES MAGISTRATE JUDGE
